jyDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The status of the claims as filed in the reply dated 3/3/2022 are as follows:
Claims 8 and 16-20 are cancelled;
Claims 23-26 are newly added;
Claims 1-7, 9-15, 21-26 are pending;
Claims 4-7, 12-15, 21, and 22 are withdrawn from further consideration;
Claims 1-3, 9-11, and 23-26 are being examined.

Election/Restrictions
Applicant is reminded that all withdrawn claims should be reviewed and amended throughout prosecution in order to promote compact prosecution.  In order to retain the right to rejoinder, applicant is advised that the claims to the nonelected invention(s) should be amended during prosecution to require the limitations of the elected invention. Failure to do so may result in a loss of the right to rejoinder.  Rejoined claims must be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  Currently, it is noted that numerous withdrawn claims have improper antecedent basis, redundant limitations, and contradictory limitations that would have to be addressed if they were to be rejoined.

Drawings
The drawings were received on 7/21/2020 and are accepted.

Specification
The amended specification was received on 3/3/2022 and is accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 9-11, and 23-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 line 18 and claim 9 line 18 recite “the control attempts to keep linear”.  The term “attempts” in claims 1, 9, and 20 is a relative term which renders the claim indefinite. The term “attempts” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to what quantifiable range is required in order to be considered “attempts to keep linear”.
Claims 1, 2, 9, and 10 recite the temperature change is linear or attempts to keep linear. It is unclear as to how the linear change in the first fluid would be accomplished.  The first fluid is ambient air that can vary from one minute to the next and is not a constant temperature.  Even with fast valve control (which isn’t claimed), there would be delays in the response of the valve to the first fluid temperature change, thereby resulting in non-linear changes in temperature.  There appears no mechanism to actually achieve a true linear change in temperature.  Since the metes and bounds of the limitation cannot be ascertained, the claim is indefinite.
Claim 9 recites the limitation "said first fluid" in line 15.  There is insufficient antecedent basis for this limitation in the claim.  It is also noted that claim 11 recites “said first fluid”, that while it has proper antecedent basis due to the recitation in line 15, nevertheless appears to be inconsistent with the rest of claim 9 and should be changed to “air”.
Even though claims 21 and 22 are withdrawn from consideration, in the interest of compact prosecution, claims 21 and 22 are additionally addressed.  Claims 21 and 22 recite “said first and second windows having different shapes and are asymmetric”.  However, claims 4 and 12 from which claims 21 and 22 depend from already recite “said first and second window being identical”.  Claims 21 and 22 contradicts the claims from which they depend and create an impossible combination.  The windows cannot both by asymmetric and also identical.  Therefore, the claims are indefinite.
The remaining claims are rejected as being dependent upon an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9-11, and 23-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue (US5957377, as previously cited).
Re Claim 1. Inoue teaches a system for changing the temperature of a first fluid (i.e. ambient air) to meet a desired temperature comprising (Figures 1-38): 
a fluid supply (via air duct in Figure 2) for said first fluid (i.e. ambient air), said fluid supply for said first fluid passing through a heat exchanger (3), and a temperature sensor (7) for said first fluid to sense a temperature of said first fluid downstream of said heat exchanger (Figure 1; Column 8 line 48 to Column 9 line 36); 
a supply (via piping in Figure 1) for a second fluid (i.e. water) to change a temperature of said first fluid, said supply for said second fluid passing through said heat exchanger (Figures 1-2; Column 8 lines 48-58); 
a valve (4) positioned upstream of said heat exchanger on said supply for said second fluid, and controlling (via servomotor 16 and controller 15) a flow rate of said second fluid diverted into a bypass line (5) compared to a flow rate of said second fluid directed through said heat exchanger (3), with said three-way valve controlled by a control in response to feedback from said temperature sensor (Figures 1-10; Column 8 lines 52-67; Column 9 lines 1-8 and 17-48; Table 1);
said valve changes the respective flow rates delivered into said bypass line and through said heat exchanger in a non-linear manner with a change in valve position (Figures 1-10; Column 8 lines 52-67; Column 9 lines 1-8 and 17-48; Column 10 lines 1-11 and 25-33; Table 1; Column 10 line 42 to Column 11 line 56; Column 12 line 64 to Column 16 line 64; Figure 7 specifically illustrates the effective opening diameter of the passages changes non-linearly with respect to the valve opening degree.  The non-linear opening diameter of the passages will generate non-linear flow rates into the bypass line and heat exchanger.  Thus, Inoue teaches the valve changes the respective flow rates delivered into said bypass line and through said heat exchanger in a non-linear manner with a change in valve position); and 
a control (15) to control a position of said valve (4), and a sensor (7) for sensing a temperature of the first fluid downstream of the heat exchanger, said sensor communicating the temperature to said control (Figure 1; Column 9 lines 1-36), said control positioning the valve such that the non-linear change in said flow rate delivered into said bypass line and through said heat exchanger result in a temperature change in said first fluid that the control attempts to keep linear (Figures 1-10; Column 8 lines 52-67; Column 9 lines 1-8 and 17-48; Column 10 lines 1-11 and 25-33; Table 1; Column 10 line 42 to Column 11 line 56; Column 12 line 64 to Column 16 line 64; Figure 8 illustrates that the non-linear change in opening area will result in an air temperature at the heat exchanger will approach a linear change.  The non-linear opening diameter of the passages will generate non-linear flow rates into the bypass line and heat exchanger.  Column 11 lines 47-49 additionally teaches “At any position from minute capacity to large capacity, control gain can be reduced and the temperature of air blown into the passenger compartment can be precisely controlled”.  Thus, Inoue teaches said non-linear change in said flow rate delivered into said bypass line and through said heat exchanger result in a temperature change in said first fluid that approaches a linear change);
wherein said valve includes a rotating spool (17) with a first window (17c) delivering said second fluid into a first outlet (21) leading to said bypass line (5) and a second window (17b) delivering fluid into a line (20) leading to said heat exchanger (3); and said spool having an interior chamber (17a) to receive said second fluid from said supply for the second fluid and communicate the second fluid to the first and second windows; and said control changing a circumferential position of the valve to achieve said non-linear flow rates. (Figures 1-12; Column 8 lines 52-67; Column 9 lines 1-8 and 17-48; Column 10 lines 1-11 and 25-33; Table 1; Column 10 line 42 to Column 11 line 56; Column 12 line 64 to Column 16 line 64; Column 16 lines 57-67). 

Re Claim 9. A manned spaceship including a system for supplying air into an interior of said manned spacecraft (Column 1 lines 21-24 teaches the use of the system for an automotive vehicle.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex Parte Masham, 2 USPQ F.2d 1647 (1987).  In this instance, the use of the system for supplying the air in a manned spaceship is considered intended use of the system for supply air.  Additionally, the preamble in this instance is not considered limiting of the body of the claim.  See MPEP 2111.02) comprising: 
a fluid supply (via air duct in Figure 2) for said air (i.e. ambient air), said fluid supply for said air passing through a heat exchanger (3), and a temperature sensor (7) for said air to sense a temperature of said air downstream of said heat exchanger (Figure 1; Column 8 line 48 to Column 9 line 36); 
a supply (via piping in Figure 1) for a second fluid (i.e. water) to change a temperature of said air, said supply for said second fluid passing through said heat exchanger (Figures 1-2; Column 8 lines 48-58); 
a valve (4) positioned upstream of said heat exchanger on said supply for said second fluid, and controlling (via servomotor 16 and controller 15) a flow rate of said second fluid diverted into a bypass line (5) compared to a flow rate of said second fluid directed through said heat exchanger (3), with said valve controlled by a control in response to feedback from said temperature sensor (Figures 1-10; Column 8 lines 52-67; Column 9 lines 1-8 and 17-48; Table 1);
said valve changes the respective flow rates delivered into said bypass line and through said heat exchanger in a non-linear manner with a change in valve position (Figures 1-10; Column 8 lines 52-67; Column 9 lines 1-8 and 17-48; Column 10 lines 1-11 and 25-33; Table 1; Column 10 line 42 to Column 11 line 56; Column 12 line 64 to Column 16 line 64; Figure 7 specifically illustrates the effective opening diameter of the passages changes non-linearly with respect to the valve opening degree.  The non-linear opening diameter of the passages will generate non-linear volumes into the bypass line and heat exchanger.  Thus, Inoue teaches the valve changes the respective volumes delivered into said bypass line and through said heat exchanger in a non-linear manner with a change in valve position); and 
a control (15) to control a position of said valve (4), and a sensor (7) for sensing a temperature of the first fluid downstream of the heat exchanger, said sensor communicating the temperature to said control (Figure 1; Column 9 lines 1-36), said control positioning the valve such that the non-linear change in said flow rate delivered into said bypass line and through said heat exchanger result in a temperature change in said first fluid that the control attempts to keep linear (Figures 1-10; Column 8 lines 52-67; Column 9 lines 1-8 and 17-48; Column 10 lines 1-11 and 25-33; Table 1; Column 10 line 42 to Column 11 line 56; Column 12 line 64 to Column 16 line 64; Figure 8 illustrates that the non-linear change in opening area will result in an air temperature at the heat exchanger will approach a linear change.  The non-linear opening diameter of the passages will generate non-linear flow rates into the bypass line and heat exchanger.  Column 11 lines 47-49 additionally teaches “At any position from minute capacity to large capacity, control gain can be reduced and the temperature of air blown into the passenger compartment can be precisely controlled”.  Thus, Inoue teaches said non-linear change in said flow rate delivered into said bypass line and through said heat exchanger result in a temperature change in said first fluid that approaches a linear change);
wherein said valve includes a rotating spool (17) with a first window (17c) delivering said second fluid into a first outlet (21) leading to said bypass line (5) and a second window (17b) delivering fluid into a line (20) leading to said heat exchanger (3); and said spool having an interior chamber (17a) to receive said second fluid from said supply for the second fluid and communicate the second fluid to the first and second windows; and said control changing a circumferential position of the valve to achieve said non-linear flow rates. (Figures 1-12; Column 8 lines 52-67; Column 9 lines 1-8 and 17-48; Column 10 lines 1-11 and 25-33; Table 1; Column 10 line 42 to Column 11 line 56; Column 12 line 64 to Column 16 line 64; Column 16 lines 57-67). 

Re Claim 2 & 10. Inoue teaches said temperature change is linear (Figures 1-10; Column 8 lines 52-67; Column 9 lines 1-8 and 17-48; Column 10 lines 1-11 and 25-33; Table 1; Column 10 line 42 to Column 11 line 56; Column 12 line 64 to Column 16 line 64; Figure 8 illustrates that the non-linear change in opening area will result in an air temperature at the heat exchanger will approach a linear change.  The non-linear opening diameter of the passages will generate non-linear flow rates into the bypass line and heat exchanger.  Thus, Inoue teaches said non-linear change in said flow rate delivered into said bypass line and through said heat exchanger result in a temperature change in said first fluid that approaches a linear change). 
Re Claim 3 & 11. Inoue teaches said second fluid cools said first fluid (Figures 1-10; Based on relative ambient temperatures, the second fluid would cool the first fluid.  It is further noted that the claims are directed towards an apparatus, wherein the material or article worked upon does not limit apparatus claims.  Specifically,  MPEP 2115 states that “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).

Re Claims 23 & 24. Inoue teaches said first and second windows having different shapes such that they are asymmetric (Figures 1-12; Column 8 lines 52-67; Column 9 lines 1-8 and 17-48; Column 10 lines 1-11 and 25-33; Table 1; Column 10 line 42 to Column 11 line 56; Column 12 line 64 to Column 16 line 64).  
Re Claim 25 & 26. Inoue teaches said control being programmed to change the position of said valve to attempt to keep a linear temperature change of the first fluid (Figures 1-12; Column 8 lines 52-67; Column 9 lines 1-8 and 17-48; Column 10 lines 1-11 and 25-33; Table 1; Column 10 line 42 to Column 11 line 56; Column 12 line 64 to Column 16 line 64).  

Examiner Comments
The examiner notes that it appears that the applicant is attempting to claim the valve configuration shown in Figures 2-3 of applicants’ drawings.  If the applicant amends the claims to recite that the supply port is located at a top central portion of the valve housing to communicate to the interior chamber and that the valve housing has two spaced apart side discharge ports that communicates with the interior chamber through the two windows, then that would overcome the Inoue reference.  The applicant is welcomed to contact the examiner if further explanation is required.

Response to Arguments
Applicant's arguments filed 3/3/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 8 of the reply that Inoue fails to teach two windows.  Inoue illustrates in Figure 12 that the spool 17 comprises a first window 17c and a second window 17b.  Therefore, the applicants’ argument is not persuasive.
Applicant argues on page 8 of the reply that Inoue fails to teach an interior chamber for the second fluid. Inoue illustrates in Figure 12 that valve has an interior chamber occupied by 17 and generally denoted by 17a as the interior. Therefore, the applicants’ argument is not persuasive.
Applicant argues on page 8 of the reply that Inoue fails to teach non-linear change in flow rates and a linear air temperature change.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., completely linear air temperature change) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claims recite “the control attempts to keep linear”, wherein said limitation does not require absolute linear temperature change, but instead allows for some variance.  Inoue further illustrates in Figure 8 that the non-linear change in opening area will result in an air temperature at the heat exchanger will approach a linear change.  Further, from about 40 degrees to 75 degrees in Figure 8 of Inoue, the temperature change appears to be linear.  The non-linear opening diameter of the passages will generate non-linear flow rates into the bypass line and heat exchanger.  Column 11 lines 47-49 additionally teaches “At any position from minute capacity to large capacity, control gain can be reduced and the temperature of air blown into the passenger compartment can be precisely controlled”.  Thus, Inoue teaches said non-linear change in said flow rate delivered into said bypass line and through said heat exchanger result in a temperature change in said first fluid that approaches a linear change.
Applicant argues on page 8 of the reply that Inoue fails to teach a control changing the position of the valve. Inoue teaches a controller 15 that controls the positioning of the valve.  Therefore, the applicants’ argument is not persuasive.
Applicant argues on page 8 of the reply that Inoue fails to teach two windows have different shapes and are asymmetric. Figures 1-5 of Inoue illustrates asymmetric windows for the heat exchanger line and bypass line.  Figure 12 of Inoue is a further modification that only rearranges the position of the two outlet openings in the valve housing, wherein the windows would still be asymmetric as illustrated in the first embodiment. Therefore, the applicants’ argument is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS C RUBY whose telephone number is (571)270-5760. The examiner can normally be reached M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAVIS RUBY/Primary Examiner, Art Unit 3763